DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how apparatus claim 11 further limits claim 1. It is unclear how apparatus claim 12 further limits claim 4.  It is unclear how claim 13 further limits claim 4. Furthermore if claims 11, 12 and 13 are indefinite since method claims are not given patentable weight in apparatus claims. Claim 14 is indefinite since it depends upon claims 10, 11 and 13 that are indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,3,4 ,5,6,9,10,11,12,13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohba in U.S. Patent No. 5,224,048.  Ohba discloses a method for preprocessing data related to a tool electrode based on the geometry of the part (see column 4, lines 39-40 and figure 4); dividing the electrode model into a plurality of slices in a plurality of parallel planes (see column 4,lines 49-52, “the information of surface areas at each of the heights transmitted to the CAD/CAM 20..”, wherein at least one slice is composed of at least two sections, which are topologically disconnected (see figure 3, slices 6-8) and generating for each slice –geometry data; generating electrode-geometry data including the slice-geometry data (see column 4, lines 49-52).    Regarding claims 3 and 4, Ohba discloses the thickness and surface area of each slice and corresponding machining conditions (see table 1). Regarding claims 5 and 10, since Ohba discloses certain machining conditions at certain surface areas (see table 1) is defining for  each section an individual machining condition.  Regarding claim 6, the minimum cross-section is used so that each machining process is more accurate. Regarding claim 11, the CAD/CAM unit (element 20, see column 4, line 36) is regarded as a preprocessing unit.  Regarding claim 12, element 10 (see column 4, lines 41-43) is considered to be the central control unit.  Regarding claim 13, element 10 (see column 4, lines 41-43) is considered to be a control unit.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohba in U.S. Patent No. 5,224,048 in view of Official Notice.  Official notice is taken that it is known to control the machining power, or voltage or current during machining.  It would have been obvious to adapt Ohba  to provide this as known parameters used during electrical discharge machining. Regarding claim 8, Ohba et al. discloses exporting the electrode-geometry data from CAD/CAM device 20 to the electrode machining device 21 and manufacturing the electrode (see column 4, 37 -56, and figure 4) .  Official notice is taken that measuring an tool geometry is known. It would have been obvious to adapt Ohba in view of the Official notice to provide this to ensure that the electrode is the correct shape prior to machining.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohba in U.S. Patent No. 5,224,048 in view of Krenz et al. in U.S. Patent No. 6,326,576. Krenz et al. teach multiple workstations(12) that are independent(see column 2,lines 32-43) that are therefore considered to be a plurality of EDM machines.  It would have been obvious to adapt Ohba in view of Krenz to provide this to machine multiple workpieces simultaneously.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inoue in Japan Patent No. 61-241,023-A teaches a plurality of EDM machines in a common tank. Japan Patent No. 8-11017 discloses forming an electrode with a shape based on the workpiece shape.  Japan Patent No. 2004-291,097 discloses designing an electrode shape based on a model.  Japan Patent No. 9-253,926 discloses an electric discharge machining electrode formed using a master model by CAD.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761